April 20, 2012


Mr. Craig T. Enoch
Enoch Kever PLLC
600 Congress Avenue, Suite 2800
Austin, TX 78701
Mr. Kurt Arbuckle
Kurt Arbuckle, P.C.
2700 Post Oak Blvd., Suite 950
Houston, TX 77056

RE:   Case Number:  06-1084
      Court of Appeals Number:  01-05-00330-CV
      Trial Court Number:  2004-60534

Style:      BISON BUILDING MATERIALS, LTD.
      v.
      LLOYD K. ALDRIDGE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  The Motion  to
File Post-Submission Brief is dismissed as moot.   If  you  would  like  the
opinion    by     email,     please     contact     Claudia     Jenks     at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |
|   |Mr. Norman W. Darwin   |
|   |Mr.  David  R.  Jones  |
|   |Mr. Joshua Walton      |
|   |Wolfshohl              |